COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER ON MOTION

Appellate case name:        Brandy Brenay Charles and Ronald Dwayne Whitfield
                            v. Texas Department of Family and Protective Services

Appellate case number:      01-18-00311-CV

Trial court case number:    2017-02559J

Trial court:                314th District Court of Harris County

      On December 20, 2018, appellants Brandy Brenay Charles and Ronald Dwayne
Whitfield filed a pro se “Amendment & Supplemental to Emergency Motion to Set Aside
Void Judgment,” with a separate cover letter, in this case and the related appellate cause
number 01-18-00485-CV. With respect to this case, this Court’s judgment was issued on
May 8, 2018, and our mandate was issued on December 20, 2018.

        This Court lacks jurisdiction to consider this motion because its plenary power has
expired. This Court’s plenary power expired 30 days after it dismissed appellants’ pro se
motions for rehearing/en banc reconsideration as moot on August 28, 2018. See TEX. R.
APP. P. 19.1(b). After the expiration of its plenary power, this Court cannot vacate or
modify its judgment and Rule 19.3 limits this Court to items such as correcting clerical
errors in its judgment/opinion. See TEX. R. APP. P. 19.3(a)-(d). Because appellants’
“Amendment & Supplemental to Emergency Motion to Set Aside Void Judgment” does
not fall under one of the permitted post-plenary power items under Rule 19.3, it must be
dismissed.

       Accordingly, appellants’ emergency motion is dismissed for lack of jurisdiction.

Judge’s signature: ___/s/ Laura C. Higley____________________
                   x Acting individually   Acting for the Panel
Date: ___January 24, 2019_____